Citation Nr: 1138194	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 6, 2006, for the award of service connection for obsessive compulsive disorder with dysphoric mood.

2.  Entitlement to an initial rating in excess of 50 percent for obsessive compulsive disorder with dysphoric mood.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran had active naval service from July 1969 to December 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the RO in Lincoln, Nebraska.

In April 2009, the Board issued a decision denying entitlement to service connection for diabetes mellitus and remanding the issues of entitlement to service connection for an acquired psychiatric disorder, a TDIU and a permanent and total rating for pension purposes.

In a June 2009 Decision Review Officer decision, the Veteran was granted service connection for obsessive compulsive disorder with dysphoric mood, and the disability was assigned a 50 percent rating, effective September 6, 2006.  In a July 2009 decision, a Decision Review Officer granted nonservice-connected pension benefits.  

In November 2009, the Board issued a decision denying TDIU.  The Veteran thereupon appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2010 the Court issued an Order granting a joint motion for remand between the parties that vacated the Board's decision and remanded the case to the Board for further consideration.

The Veteran has also perfected an appeal of the June 2009 decision assigning a 50 percent rating for Veteran's psychiatric disability and an effective date of September 6, 2006, for the grant of service connection for the psychiatric disability.


The issue of entitlement to an earlier effective date for the award of service connection for obsessive compulsive disorder with dysphoric mood is decided herein whereas the issues of entitlement to a TDIU and a higher initial rating for obsessive compulsive disorder with dysphoric mood are addressed in the Remand that follows this Decision.  


FINDINGS OF FACT

1.  An unappealed rating decision in February 1972 denied service connection for psychiatric disability; new and material evidence was not received until more than one year after the decision; and no service department records pertinent to the claim were received after the unappealed decision.

2.  A claim to reopen the claim for service connection for psychiatric disability was not received prior to September 6, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 2006, for a grant of service connection for obsessive compulsive disorder with dysphoric mood are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the grant of service connection for obsessive compulsive disorder with dysphoric mood.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required notice in letters mailed in October and November 2006, prior to the initial adjudication of the claim.  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that most, if not all, of the facts pertinent to this claim are not in dispute.  Neither the Veteran nor his representative has explained why the Veteran believes that he is entitled to an earlier effective date.  In addition, neither has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A finally-adjudicated claim is one that has become final by the expiration of one year after the date of notice of disallowance. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The effective date of an award of service connection based on new and material other than service department records will be as though the former decision had not been rendered if the new and material evidence was received within the appeal period or prior to an appellate decision.  38 C.F.R. § 3.400(q)(1).  If the new and material evidence other than service department records is received after a final disallowance, the effective date will be the later of the date of receipt of the new claim or the date entitlement arose.  38 C.F.R. § 3.400(q)(2).  

"Claim - Application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a).  However, any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Under certain circumstances, a report of examination or hospitalization can be accepted as a claim to reopen a claim for service connection previously denied on the basis that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157 (2010).

VA is required to identify and act on an informal claim. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution; if the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, a February 1972 rating decision denied service connection for a obsessive compulsive personality based on a determination that it was a constitutional or developmental abnormality and not a disability under the law.  The Veteran's claim indicated he was seeking service connection for a mental or nervous condition.  The Veteran was notified of the denial by a letter in February 1972 but he did not appeal.  Further, the Veteran has not asserted the February 1972 rating decision is clearly and unmistakably erroneous.  

After the unappealed February 1972 rating decision, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension) in September 2006.  The Veteran specified the nature of the disabilities for which the claim was made, entering "Depression + Diabetes + tinnitus" and stating he had received a medical discharge from the Navy.  The RO explained to the Veteran that the claim was considered a new one for depression but if it was determined that it was the same as the prior claim in 1972, the claim would be handled as one to reopen.  He was provided with criteria to establish service connection and to reopen a final claim.  The RO denied the claim in March 2007.  The Veteran appealed.  

When the claim was before the Board in April 2009, the Board remanded the claim for an examination to determine the nature and etiology of any current psychiatric disorder.  In the report of a June 2009 VA psychiatric examination, the examiner opined that the current obsessive compulsive disorder was etiologically related to the obsessive compulsive personality first noted in service, and explained his rationale that the difference between the two conditions was one of degree.  

In June 2009 the RO issued a rating decision granting service connection for obsessive compulsive disorder with dysphoric mood and assigned an effective date of September 6, 2006.

In this case, it is clear that the Veteran did not appeal the 1972 denial and that no new and material evidence was received before the 1972 decision became final.  Moreover, no pertinent service department records have been received since the 1972 denial and nothing that can be construed as a claim to reopen was received prior to September 6, 2006.  Accordingly, the proper effective date for service connection is September 6, 2006.


ORDER

Entitlement to an effective date prior to September 6, 2006, for the award of service connection for obsessive compulsive disorder with dysphoric mood is denied.



REMAND

The Veteran seeks a TDIU and a higher initial rating for his obsessive compulsive disorder with dysphoric mood.  The Board notes that he is also service-connected for tinnitus, rated at 10 percent and hearing loss, rated noncompensable.  VA treatment records dated in March 2010 and received subsequent to the Board remand reflect that the Veteran complained of increased severity in his hearing loss.  He reported increased difficulty hearing in group settings and understanding speech.  The Veteran's most recent compensation and pension audiological examination report is dated in December 2006.  The Board finds that an updated examination should be scheduled to assess the current degree of hearing loss prior to Board review of the TDIU claim.  

The Board notes that the joint motion for remand indicates that the Board should offer sufficient analysis as to the adequacy of the June 2009 VA psychiatric examiner's opinion regarding the Veteran's employability.  The Board also notes that in August 2009 VA received copies of records relevant to the Veteran's disability claim with the Social Security Administration (SSA).  That agency found the Veteran disabled under SSA rules and regulations due to diabetes and peripheral neuropathy in December 2009.  It was noted that his psychological condition was 'non-severe.'

Considering the above, as well as the complaints of increased psychiatric symptoms in the recent treatment records since the most recent VA examination, and the amount of time that will likely pass while the examination to assess the degree of hearing loss is accomplished, the Board finds that obsessive compulsive disorder with dysphoric mood should be re-examined to assess not only the current degree of impairment but also the current effect on employment.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO should arrange for the Veteran to be afforded VA examinations to determine the current degree of severity of his obsessive compulsive disorder with dysphoric mood, as well as the impact of all of his service-connected disabilities on his employability.  The examiners should review the pertinent information in the claims files in conjunction with the examinations and indicate that such review has occurred.  The RO should ensure that the psychiatric examiner provides all information required for rating purposes.  In addition, the examiners are to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

The rationale for all opinions expressed must be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


